UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4275


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER LEVON TURNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:06-cr-00321-NCT)


Submitted:    June 30, 2009                   Decided:   July 8, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nils E. Gerber, Winston-Salem, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Levon   Turner         was    convicted         following    a

jury trial of six counts of distribution of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)-(C) (2006), and

was sentenced to 121 months in prison.                  Turner timely appealed.

            Counsel for Turner filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal.                     Turner was notified of

his right to file a pro se supplemental brief, but has not done

so.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. *

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Turner, in writing, of the right to

petition   the   Supreme     Court   of       the   United        States     for   further

review.     If   Turner      requests     that      a     petition      be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in   this    court      for       leave    to   withdraw       from



      *
       This appeal was held in abeyance pending decision in
United States v. Antonio, 311 F. App’x 679 (4th Cir. 2009) (No.
07-4791).   Upon review, we conclude this case is unaffected by
our decision in Antonio.




                                          2
representation.    Counsel’s motion must state that a copy thereof

was served on Turner.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3